Case 1:20-cr-00193-CMH Document 29 Filed 10/20/20 Page 1 of 2 PageID# 171




                       N THE I]NITED STATES DISTRICT COIJRT F'OR THE
                                 EASTERN DISTRICT OF VIRGNIA

                                          Alexandria Division

LINITED STATES OF AMERICA                        )
                                                 )
                  V.                             )       No.I:20-CR-I93
                                                 )
PETER RAFAEL DZIRNSKI DEBBNS                     )
                                                 )
                          Defendant.             )


               MEMORANDUM OF UNDERSTANDING REGARDING RECEIPT OF
                           CLASSIFIED INFORMATION

           Having famlliarrzed myself with the applicable statutes, regulations, and orders, including

but not limited to, Title 18, United States Code, Sections 793,794,798, and 1924;the Intelligence

Identities Protection Act, Title 50, United States Code, Section    3l2l;Title   18; United States Code,


Section 641; Title 50, United States Code, Section 783 and Executive Order 13526,I understand

that   I   may be the recipient of information and documents that concern the present and future

security of the United States and which belong to the United States, and that such documents and

information together with the methods and sources of collecting it are classified by the United

States Government.       ln consideration for the disclosure of classified information and documents:

            (1)    I agree that I shall never divulge, publish, or reveal either by word, conduct or any

other means, such classified documents and information unless specifically authorized in writing

to do so by an authorized representative of the United           States Government;     or as expressly

authorized by the Court pursuant to the Classified Information Procedures Act and the Protective

Order entered in United States y. Peter Rafael Dzibinski Debbins, Case Number 1:20-u-193, in

the United States District Court for the Eastern District of Virginia.
Case 1:20-cr-00193-CMH Document 29 Filed 10/20/20 Page 2 of 2 PageID# 172




         (2)     I agree that this Memorandum will remain forever binding on me.

         (3)     I have received, read, and understand the Protective Order entered by the United

States   District Court for the Eastern District of Virginia on September 4,2020, in United States v.

Peter Rafael Dzibinski Debbins,Case Number 1:20-cr-193, relating to classified information, and

I agree to comply with   the provisions thereof.

          (4)    I understand that any prior.contractual obligations that may bind me to continue to

protect classified information remain in full force and ef[ect, and are not superseded by this

Memorandum        of   Understanding. Additionally,    I   understand that   this Memorandum of

Understanding does not absolve me of any criminal or civil penalties that may otherwise be

imposed upon me as a result of my unauthorized disclosure of classified information.




                                                                 /D'/'( -2o2o
                                                               Date
Attorney for the Defendant
